*257ORDER
The Disciplinary Review Board on April 23, 1998, having filed with the Court its decision concluding that LORENZO A. DELUCA of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1976, and who consented to his temporary suspension by Order of this Court dated February 28,1994, and who remains suspended at this time, should be suspended from the practice of law for a period of thirty months as a matter of reciprocal discipline based on his suspension from practice in New York;
And the Disciplinary Review Board having determined that the thirty-month suspension based on New York’s discipline for failure to segregate escrow funds and to maintain financial records regarding said funds should be retroactive to the date of respondent’s temporary suspension in New York;
And the Disciplinary Review Board having further concluded that within one year after reinstatement to practice, respondent should be required to complete fifteen hours of Skills and Methods courses offered by the Institute for Continuing Legal Education, including trust and business accounting for attorneys;
And good cause appearing;
It is ORDERED that LORENZO A. DELUCA is hereby suspended from the practice of law for a period of thirty months, retroactive to February 28, 1994, and until further Order of the Court; and it is further
ORDERED that within one year after reinstatement to practice respondent shall complete fifteen hours of Skills and Methods courses offered by the Institute for Continuing Legal Education, including trust and business accounting for attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*258ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.